Citation Nr: 9911188	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1943 to 
December 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  A November 1980 rating decision denied service connection 
for defective hearing, and that decision became final when 
the appellant did not timely file an appeal after receiving 
notification of the decision in November 1980.  

2.  Because the evidence received since the November 1980 
rating decision is merely cumulative of the evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for defective 
hearing.  

3.  There is no competent evidence of a nexus between the 
appellant's current tinnitus and inservice disease or injury.  

4.  There is no competent evidence of a nexus between the 
appellant's current psychiatric disorder and inservice 
disease or injury.  


CONCLUSIONS OF LAW

The evidence received by VA since the November 1980 rating 
decision is not new and material, and the claim for service 
connection for defective hearing is not reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 3.303(d) (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

3. The appellant has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

I.  Defective Hearing

The appellant asserts that he has defective hearing that 
began during his period of military service as a result of 
exposure to acoustic trauma from the firing of big guns on 
his ship without him having ear protection.  His initial 
claim for service connection for defective hearing was denied 
by a November 1980 rating decision, which became final when 
he did not file a timely appeal of the decision after 
receiving notification thereof in November 1980.  Except as 
otherwise provided, when a claim becomes final after an 
unappealed rating decision, the claim may not be thereafter 
reopened.  Should new and material evidence be presented or 
secured with respect to a claim that has been disallowed, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a).  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
holding by United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented, which under 
38 C.F.R. § 3.156(a) means evidence not previously submitted 
to agency decision makers which satisfies the following 
requirements: it bears directly and substantially upon the 
specific matter under consideration; it is neither cumulative 
nor redundant; and, by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary must reopen the claim and "evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Winters 
v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc).  If new and material evidence has not been submitted, 
the Board does not need to address the merits of the claim.  
Sanchez v. Derwinski, 2 Vet. App. 330 (1992).  For the 
limited purpose of determining whether to reopen a claim, the 
Board must accept the new evidence as credible and entitled 
to full weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for defective hearing was last 
finally denied by the November 1980 rating decision.  

The evidence of record at the time of the November 1980 
rating decision included the appellant's service medical 
records, which did not show any complaint or finding of 
hearing loss.  Postservice medical evidence that was 
considered in November 1980 included an October 1980 
statement from J. W. Poynor, M.D., which revealed the 
following: the appellant had decibel losses in several 
frequencies of both ears in September 1975 that were outside 
the range of normal limits; the appellant had complained of 
ringing in his ears in September 1975, the appellant had 
decibel losses in several frequencies of both ears that were 
outside the range of normal limits in September 1980; and the 
appellant had been exposed to loud noises since service while 
working at Alabama Mills.  Service connection was denied for 
defective hearing by the November 1980 rating decision on the 
basis that the evidence did not show that the appellant had 
defective hearing that was related to military service.  

The evidence submitted since the November 1980 rating 
decision includes private audiograms dated in May 1996 and 
March 1997, which revealed that decibel losses in several 
frequencies of both ears were outside the range of normal 
limits, and an October 1997 statement from a fellow 
serviceman, which indicated that he had been a corpsman 
aboard the appellant's ship in 1943 and that the appellant 
had reported to sick bay for treatment for severe earaches 
and ringing in his ears.  While this evidence is new, in that 
it was not previously of record, it is cumulative of the 
evidence considered in November 1980 because it reveals only 
that the appellant has defective hearing, a fact that was 
evident in November 1980, and does not provide any evidence 
as to the existence defective hearing in service.  

Because the evidence submitted since the November 1980 rating 
decision is cumulative, the Board finds that the appellant 
has not presented any additional evidence so significant that 
it must be considered in order to fairly decide the merits of 
his claim for service connection for defective hearing.  
Accordingly, the claim cannot be reopened, as the appellant 
has not submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  

II.  Tinnitus and an Acquired Psychiatric Disorder

The appellant argues that his tinnitus and anxiety began 
during his period of military service.  He claims that his 
exposure to acoustic trauma from the firing of big guns on 
his ship in action against the Japanese in World War II, 
without ear protection, caused the ringing he now experiences 
in his ears.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for tinnitus and an acquired psychiatric disorder.  
The first element required to show a well-grounded claim is 
met because the medical evidence shows that the appellant 
complains of ringing in his ears and did so in September 
1975, and that he was diagnosed with anxiety at a July 1997 
aid and attendance examination.  The second element of Caluza 
is also satisfied as a result of the lay evidence offered in 
the October 1997 statement from the fellow serviceman as to 
the appellant's complaints of ringing in his ears in service, 
and the appellant's lay evidence concerning his problems with 
nervousness in service.  

However, the third element of Caluza is not met because the 
appellant fails to show the required nexus between his 
current tinnitus and anxiety and any injury or disease in 
service.  There is no medical evidence establishing a link of 
the tinnitus or anxiety to the appellant's active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his tinnitus and anxiety, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
any etiological relationship of his tinnitus or anxiety to 
service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for tinnitus 
and an acquired psychiatric disorder are plausible or 
otherwise well grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
February 1998.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make these claims well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claims for service connection for tinnitus and an 
acquired psychiatric disorder on the basis that they were not 
well grounded, the Board concludes that this error was not 
prejudicial to him.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for defective 
hearing, the claim remains denied.  

The claims for service connection for tinnitus and an 
acquired psychiatric disorder are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

